Citation Nr: 0510174	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-19 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
1999, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.

2.  What evaluation is warranted for residuals of a stroke 
from May 14, 1999?


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, NY.

Although the veteran, on his VA Form 9 filed in June 2003, 
requested a Board hearing, in February 2004 he withdrew his 
hearing request.

In an October 2003 statement, the veteran's representative 
raised the issues of entitlement to service connection for 
bilateral hearing loss and tinnitus, and the issue of 
entitlement to an increased rating for left foot disability.  
As these issues are not currently certified or developed for 
appellate review, they are referred to the RO for appropriate 
action. 

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004). 


FINDINGS OF FACT

1.  The veteran underwent surgery at a VA medical facility in 
September 1994, as a result of which he experienced a hypoxia 
injury.

2.  A claim, formal or informal, for additional disability 
resulting from the September 1994 surgery was not submitted 
until May 14,1999.

3.  Entitlement to VA compensation for residuals of a stroke 
resulting from the September 1994 surgery was granted in 
August 2001.

4.  Since May 14, 1999, residuals of a stroke are manifested 
by mild ataxia, with dizziness, occasional vertigo, gait 
impairment with occasional staggering, and paresthesias of 
the lower extremities, without lower extremity paralysis, 
speech impairment, or significant memory deficit.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than May 14, 1999, for the award of VA compensation benefits 
for residuals of a stroke have not been met.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.154, 3.155, 3.159, 3.400, 3.800 (2004).

2.  Since May 14, 1999, the veteran's stroke residuals have 
met the criteria for an evaluation of 30 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.87, 4.124a, Diagnostic Codes 6204, 8009, 8520, 
8521, 8522, 8523, 8524, 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.   

In a May 2001 correspondence, and in connection with the 
veteran's claim for compensation pursuant to 38 U.S.C.A. 
§ 1151 for stroke residuals, VA informed the appellant of the 
respective responsibilities of each party in obtaining 
evidence, informed him of the information and evidence 
necessary to substantiate the claim, and suggested that he 
submit pertinent evidence in his possession.  Entitlement to 
VA compensation for residuals of a stroke was thereafter 
granted in an August 2001 rating decision, which assigned an 
initial disability evaluation of 10 percent, and an effective 
date of May 14, 1999, for the award of compensation benefits.  

The May 2001 notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and Charles v. Principi, 16 Vet. App. 370 
(2002).  While the veteran has not been issued separate 
notice with respect to the "downstream elements" of the 
initial evaluation assigned and the effective date of the 
award of VA compensation benefits for the disability at 
issue, in VAOPGCPREC 8-2003, 69 Fed. Reg. 25,180 (2004), VA's 
Office of General Counsel held that if, in response to notice 
of the decision on a claim for which VA has already given the 
38 U.S.C.A. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Consequently, and in light of the VCAA notice provided in May 
2001, VA has no duty under the VCAA to provide any further 
notice.
 
With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the Board finds that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file.  The Board is unaware of 
any relevant evidence which remains outstanding.
 
In addition, the veteran has undergone several VA 
examinations addressing the severity of the stroke residuals.  
The Board has reviewed the reports of the referenced 
examinations and finds that they are adequate for the purpose 
of adjudicating the claim concerning the proper initial 
rating assignable for the disorder.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
by the Board proceeding to the merits of the claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Earlier effective date

Factual background

VA treatment records for 1994 to May 2003 show that the 
veteran presented in February 1994 with complaints of 
occasional lightheadedness.  In September 1994 he underwent a 
coronary artery bypass graft, and shortly following the 
operation began experiencing symptoms including episodic 
lightheadedness, dizziness, and staggering.  He continued to 
report similar symptoms, and in 1996 (after indicating that 
his symptoms began shortly after his surgery) his treating 
physician indicated that the symptoms (and the ataxia in 
particular) were caused either by a modest hypoxia injury 
during the September surgery, or hypothyroidism.  Diagnostic 
studies in 1996 showed findings likely representing 
microvascular ischemic disease.  Later treatment records show 
that his treating physicians concluded that the dizziness 
symptoms were probably due to ischemia at the time of the 
September 1994 operation.

Received on May 14, 1999, was a statement from the veteran, 
in which he expressed his desire to file a claim under the 
provisions of 38 U.S.C.A. § 1151 for a "microstroke" 
suffered while undergoing open heart surgery at a VA medical 
center in September 1994.

In connection with the above claim, the veteran was examined 
in December 2000, at which time the examiner concluded that 
the appellant developed hypoxia during the September 1994 
surgery and cerebellar ataxias in his lower extremities.

In an August 2001 rating decision, entitlement to 
compensation under 38 U.S.C.A. § 1151 for stroke residuals 
was granted.  The disorder was evaluated as 10 percent 
disabling effective May 14, 1999.  

Analysis

The effective date of an award of disability compensation by 
reason of 38 U.S.C.A. § 1151 shall be the date such injury or 
aggravation was suffered if an application therefor is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i)(1), 3.800(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151.

A formal claim for pension, compensation, dependency and 
indemnity compensation or any statement in a communication 
showing an intent to file a claim for disability or for death 
benefits resulting from the pursuit of a course of vocational 
rehabilitation, hospitalization, medical or surgical 
treatment, or examination under VA laws may be accepted as a 
claim.  38 C.F.R. § 3.154.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155. 

The record shows that the veteran suffered hypoxia during his 
September 1994 heart surgery at a VA medical facility which 
resulted in problems including ataxia and dizziness, with his 
symptoms appearing shortly after the surgery.  Notably, 
however, the evidence does not show and the veteran does not 
contend, that a claim, either formal or informal, was filed 
by the appellant or on his behalf for the additional 
disability resulting from the September 1994 procedure until 
May 14, 1999, many years after the surgery and the onset of 
his disabling symptoms.  While VA treatment notes show that 
as early as 1996, physicians suspected that the September 
1994 surgery played a role in the onset of his symptoms, they 
also identified at least one other possible etiology to 
account for those symptoms, and in any event the treatment 
records are silent for any suggestion by the veteran that he 
intended to file a claim for VA compensation benefits on the 
basis of the September 1994 surgery.

As noted previously, the effective date for the grant of VA 
compensation benefits awarded pursuant to 38 U.S.C.A. § 1151 
is the date of injury or aggravation of injury if a claim is 
received within one year of the event, and otherwise is the 
date of claim.  In this case, it is undisputed that the 
injury resulting in the disability for which entitlement to 
VA compensation is in effect occurred in September 1994, but 
that a claim for compensation based on that injury and 
resulting disability was not received until more than four 
years later.  The Board accordingly finds that the proper 
effective date for the award of compensation for stroke 
residuals is the date the veteran's claim for that disability 
was received, i.e., May 14, 1999.  His claim is therefore 
denied.

II.  Evaluation for stroke residuals 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the stroke residuals, and the Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Rather, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).

Factual background

On file are VA medical records for 1978 to May 2003 which 
show that in 1978 the veteran was treated for dry eyes, 
refractory errors, and possible chronic conjunctivitis.  
Other records prior to 1994 document treatment for 
arteriosclerotic heart disease.  In February 1994, he 
complained of occasional lightheadedness, and in April 1994 
complained of tingling in the left foot which was diagnosed 
as a probable neuroma.  In September 1994, he underwent a 
coronary artery bypass graft, experiencing a satisfactory 
postoperative course except for an episode of atrial 
fibrillation.  Following the operation the veteran reported 
symptoms including episodic lightheadedness, dizziness, and 
staggering.  He also reported experiencing right shoulder 
numbness and paresthesias, although he demonstrated a 
positive impingement sign.  Treatment records for 1995 
document continued complaints of dizziness, lightheadedness, 
unsteadiness, dysequilibrium, and weakness.  His treating 
clinicians identified the presence of a right eye cataract as 
well as degenerative joint disease in the cervical spine.

Treatment records for 1996 document complaints of mild 
ataxia, with an inability to stand on one foot or to ski or 
skate; he was able to ride a bicycle, and he denied any 
cognitive impairment or sensory loss.  He reported 
experiencing vision problems and bilateral arm weakness.  On 
examination in October 1996, he was alert and oriented, 
without nystagmus or sensory impairment.  His cranial nerves 
were intact, and his deep tendon reflexes were normal.  His 
finger-to-nose coordination was unimpaired.  The veteran's 
left shoulder demonstrated slight atrophy, but without 
definite weakness.  His tandem gait was poor.  A computed 
tomography scan of the veteran's head showed extensive 
bilateral cerebral white matter hypodensities likely 
representing microvascular ischemic disease.  The study also 
showed focal lucencies in several areas.  The veteran's 
treating physician concluded that the ataxia was most 
probably caused by a modest hypoxia injury during surgery, 
but that hypothyroidism was another possibility.

Treatment records for 1997 and thereafter show that the 
veteran complained of episodes of diplopia and sudden 
blindness, and that he underwent surgery to remove cataracts 
affecting both eyes.  The records also show treatment for 
degenerative joint disease of the cervical spine with neural 
foraminal encroachment.  The veteran's other complaints 
included decreased energy, weakness, gait imbalance, 
lightheadedness, and dizziness.  His examiners were unable to 
determine the etiology of the fatigue, but noted that fatigue 
was symptomatic of his diagnosed hypothyroidism, and that the 
veteran in any event remained fairly active despite his 
complaints.  Electrocardiograms showed that he was markedly 
bradycardic.  His treating physicians believed the reported 
weakness possibly resulted from hypokalemia.  The veteran 
demonstrated unimpaired cranial nerve function, without 
facial asymmetry or nystagmus, and he exhibited intact 
sensation, motor strength, and fine motor coordination.  He 
demonstrated a wobbly gait during tandem walking and heel-to-
shin exercises, suggestive of vertebro basilar transient 
ischemic attacks, and a computed tomography of his head 
showed multiple bilateral areas of periventricular small 
vessel ischemic changes, without evidence of hemorrhage or 
acute infarction.  The veteran's treating physicians 
concluded that his dizziness was probably due to ischemia at 
the time of the September 1994 operation.  A magnetic 
resonance imaging study of the brain in January 2003 showed 
age-appropriate atrophy, as well as periventricular small 
vessel ischemic disease.

At a June 2000 VA examination, the veteran reported 
experiencing dyspnea with walking, as well as fatigue and 
dizziness; he denied any syncope.  

At a December 2000 VA examination, he complained of fatigue 
and dizziness, but denied syncope.  In an addendum to the 
latter examination report, the examiner concluded that the 
veteran developed ataxia in his lower extremities from the 
September 1994 surgery, and that it had since worsened as a 
result of the natural "focus" (sic) of aging.

When examined by VA in May 2001, the veteran complained of an 
unsteady gait and upper extremity tremors, as well as 
occasional vision dimness.  He also reported experiencing 
tingling and numbness in both lower extremities.  Physical 
examination disclosed the presence of a tremor affecting the 
upper extremities, and he swayed with an unsteady gait and 
cerebral ataxia.  The examiner found no lower extremity 
weakness, but identified the presence of paresthesias of the 
lower extremities, without any paralysis.  The veteran 
demonstrated full range of lower extremity motion.  The 
examiner diagnosed the veteran with balance and gait 
problems, vertigo, cerebellar ataxia, and peripheral 
neuropathy.

The veteran was afforded a VA examination in July 2001, at 
which time he reported experiencing balance problems with an 
inability to climb ladders.  He also complained of episodic 
severe dizziness, with momentary true vertigo on occasion.  
He denied any speech problems or significant tremor, although 
he reported experiencing a slight intermittent tremor in both 
hands with intermittent numbness in the right hand.  The 
veteran indicated that he walked on a daily basis, with some 
difficulty in that he walked into things.  Physical 
examination showed that he walked with a slightly irregular 
and ataxic gait, but with no other problems.  He swayed 
markedly on Romberg testing and was unable to balance unaided 
on one leg.  The examiner noted that the veteran's cranial 
nerves were intact, without nystagmus.  The veteran exhibited 
good strength, except for moderate weakness in grasping.  He 
reported right great toe numbness, but the examiner found no 
consistent sensory deficit.  The veteran exhibited depressed 
but equal deep tendon reflexes, without any pathologic 
reflexes.  The examiner diagnosed microvascular ischemic 
changes, with resultant gait and balance difficulties, but 
not to the point where it interfered markedly with daily 
living.

A March 2002 VA outpatient clinic report noted complaints of 
chronic fatigue and dizziness since an aortic valve 
replacement.  Physical examination was notable for a mildly 
elevated blood pressure.  

In December 2002, the appellant was seen by VA with 
complaints of an unsteady gait since surgery, as well as 
complaints of dizziness which had grown worse over the years.  
Following a physical examination the diagnoses included 
unsteadiness and intermittent vertigo.  A magnetic resonance 
imaging scan was recommended.

A March 2003 VA cardiology consultation noted complaints of 
reduced energy since the surgery.  The veteran noted, 
however, that he still walked, skied cross country, rode a 
bicycle, and was still generally active.

On file is the report of an April 2003 VA examination of the 
veteran, at which time he complained of visual problems 
including momentary blindness.  The veteran also reported 
balance problems, but denied symptoms of vertigo or 
lightheadedness.  Physical examination disclosed the absence 
of any nystagmus.  The veteran performed finger-to-nose and 
heel-to-shin testing in a slow manner.  Romberg testing was 
positive, suggesting the presence of cerebellar dysfunction.  
The veteran did not exhibit any motor or sensory impairment.  
His short term memory was somewhat impaired to testing, but 
the examiner concluded that the appellant could handle his 
own affairs without restriction.  The veteran exhibited no 
smell or taste problems.  The examiner diagnosed lacunar 
infarction in the left cerebellum resulting in balance 
problems.  The examiner concluded that the veteran's eye 
symptoms were unrelated to any central nervous system 
vascular problems, but rather were more likely than not 
related to a posterior vitreous detachment and residual 
problems from a left eye cataract phacoemulsification.  

In several statements, the veteran contends that the 
residuals of his stroke include balance and coordination 
problems, memory and speech deficits, right upper extremity 
numbness, transient ischemic attacks, weakness, and 
occasional loss of vision.  He contends that he no longer 
walks on a daily basis on account of constant dizziness and 
lightheadedness, and that he tends to stagger.  

Analysis

The RO rated the stroke residuals as 10 percent disabling 
under 38 C.F.R. § 4.124a, Diagnostic Code 8009.  The 
prefatory comments for 38 C.F.R. § 4.124a (neurological 
conditions and convulsive disorders) indicate that, with 
exceptions noted, disability from the listed diseases 
(including hemorrhage from brain vessels) and their residuals 
may be rated from 10 percent to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  The 
following should be especially considered:  psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  

Under Diagnostic Code 8009 in particular, a 100 percent 
evaluation is warranted for hemorrhage from brain vessels for 
6 months following the event.  Thereafter, the condition is 
rated based on the residuals, with a minimum 10 percent 
rating assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8009.

Mild incomplete paralysis of the sciatic, external popliteal 
(common peroneal), internal popliteal (tibial), posterior 
tibial, or anterior crural (femoral) nerves warrants a 10 
percent evaluation.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of each of those nerves except 
for the posterior tibial nerve; a 10 percent evaluation is 
warranted for moderate incomplete paralysis of the posterior 
tibial nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 
8521, 8524, and 8526.

A non-compensable evaluation is warranted for mild incomplete 
paralysis, and a 10 percent rating is warranted for moderate 
incomplete paralysis of the musculocutaneous (superficial 
peroneal) and anterior tibial (deep peroneal) nerves.  
38 C.F.R. § 4.124a, Diagnostic Codes 8522 and 8523.

A 10 percent evaluation is warranted for peripheral 
vestibular disorder with occasional dizziness.  A 30 percent 
evaluation is warranted for peripheral vestibular disorder 
with dizziness and occasional staggering.  Objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned.  
38 C.F.R. § 4.87, Diagnostic Code 6204 and Note.  

The Board initially notes that as the veteran's hypoxia 
injury occurred many years prior to his initial claim for 
compensation benefits, a 100 percent evaluation is not 
assignable in this case.  

As noted above, Diagnostic Code 8009 requires assignment of a 
minimum 10 percent evaluation, but allows for assignment of a 
rating from 10 to 100 percent if the disorder causes 
impairment greater than 10 percent.  The veteran contends 
that his stroke residuals include balance problems, ataxia, 
impaired vision, lower extremity numbness, upper extremity 
tremors and numbness, speech problems and memory deficits.  
Notably, however, the only reported symptoms which have been 
attributed by examining physicians to his hypoxia injury are 
balance problems, dizziness, and ataxia.  The April 2003 
examiner specifically concluded that the reported eye 
problems were not related to the hypoxia injury, and the 
veteran has not at any point demonstrated speech 
abnormalities.  Moreover, even assuming that the peripheral 
neuropathy diagnosed by the May 2001 examiner is a stroke 
residual, that examiner nevertheless concluded that the 
veteran's strength was unaffected, without any actual 
functional impairment in the lower extremities.  In addition, 
none of the other examiners identified the presence of any 
peripheral neuropathy or other sensory impairment in the 
lower extremities.  Indeed, the veteran has consistently 
demonstrated full lower extremity strength.  

With respect to the tremors noted by the July 2001 examiner, 
and again assuming that they are related to the stroke, the 
examiner described the tremors as no more than slight, and 
other than the presence of some weakness noted on VA 
examination in April 2003, the veteran has demonstrated full 
upper extremity strength.  The Board notes that while the 
veteran reports numbness affecting his upper extremities, 
treatment records show that he has cervical degenerative 
changes, including neural foramina encroachment, and no 
examiner has identified any upper extremity numbness as 
constituting a stroke residual.

The veteran has demonstrated an ataxic gait, and reports 
symptoms including dizziness and occasional vertigo.  
Notably, however, his ataxia has been described as mild in 
nature, it primarily affects only his tandem gait, and it is 
not associated with any lower extremity weakness.  The 
veteran reports that the above symptoms have impaired his 
ability to ski and engage in certain other activities, but he 
notably continues to maintain an active lifestyle which, at 
least at one point, includes riding a bicycle.

The Board notes that the veteran demonstrated some memory 
deficits at his April 2003 examination, although he denied 
any memory problems to his prior treating and examining 
physicians.  Assuming that the memory deficits are related to 
the hypoxia injury, there is no indication that the deficits 
are significant, particularly as the April 2003 examiner 
himself found the veteran fully capable of handling his own 
affairs.

In short, the evidence shows that any impairment of motor, 
sensory, or mental function is no more than mild in nature, 
and certainly less than marked, and that the evidence 
consequently does not support assignment of an evaluation in 
excess of 10 percent for the stroke residuals under 
Diagnostic Code 8009.

The Board has considered whether a higher rating is available 
for the veteran's disorder through the use of separate 
ratings for the stroke residuals.  In this regard the Board 
does find that the evidence supports assignment of a higher 
rating based on the residual symptoms of ataxia, dizziness, 
occasional vertigo and occasional staggering under Diagnostic 
Code 6204.  Clinical treatment notes and examination reports 
on file confirm that the veteran has recurring balance 
problems with dizziness and occasional staggering.  While he 
is apparently able to maintain a relatively active lifestyle, 
the record demonstrates impairment in his ability to walk and 
to engage in certain other activities.  In the Board's 
opinion, while there is some question as to the severity of 
his gait problems, the evidence on file supports the 
veteran's contention that he experiences dysequilibrium with 
dizziness and occasional staggering.  A 30 percent evaluation 
is therefore warranted for the residuals of a stroke under 
the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6204.  

With respect to the other symptoms claimed by the veteran, as 
noted previously, the April 2003 examiner concluded that the 
reported vision problems are not associated with the disorder 
at issue.  As to the peripheral neuropathy diagnosed at the 
May 2001 VA examination, as noted previously, and even 
assuming it is related to the stroke, the examiner also 
concluded that the veteran did not exhibit any lower 
extremity weakness or paralysis, and noted that the appellant 
retained full range of lower extremity motion.  In the 
Board's opinion, the above findings are not consistent with 
even mild incomplete paralysis of any relevant peripheral 
nerve; a separate rating under Diagnostic Codes 8520, 8521, 
8522, 8523, 8524, or 8526 is therefore not for application.

With respect to the veteran's reported upper extremity 
numbness and tremors, the Board notes that although he 
demonstrated some weakness of grip strength at his July 2001 
examination, such weakness is not shown on his other 
examinations, and the Board points out that the veteran has 
degenerative changes in his cervical spine with 
neuroforaminal encroachment.  Consequently, even assuming the 
above symptoms are related to the stroke, the Board finds 
that a separate rating under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8510 through 8519 is not for application.  The Board 
lastly notes that while the veteran demonstrated some memory 
impairment at his April 2003 examination, he has otherwise 
demonstrated the absence of any cognitive impairment, and the 
memory deficit was apparently not considered significant by 
the examiner. 

In short, the Board finds that the veteran is entitled to 
assignment of a 30 percent evaluation, but not higher, for 
his residuals of a stroke under Diagnostic Code 8009-6204.

The Board lastly notes that the RO, in granting the claim for 
compensation for stroke residuals, assigned the veteran an 
effective date for the award of compensation of May 14, 1999.  
The Board has reviewed the evidence on file and concludes 
that the veteran has evidenced an underlying 30 percent level 
of severity, but no more, for his condition since the award 
of compensation.  The Board therefore finds that he is 
entitled to assignment of the 30 percent rating for the 
entire period since May 14, 1999.  Fenderson.  


ORDER

Entitlement to an effective date earlier than May 14, 1999, 
for the grant of compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of a  stroke is denied.

Subject to the criteria applicable to the payment of monetary 
benefits, a 30 percent evaluation for residuals of a  stroke 
is granted.


	                        
____________________________________________
	DEREK R. BROWN
                              Veterans Law Judge, Board of 
Veterans' Appeals


 Department of Veterans Affairs


